 

 

 

. Case 7:21-mj-01962 Document1 Filed on 09/15/21 in TXSD . Page 1 of 3

 

 

 

 

AO 91 (Rev. 11/11) Criminal Complaint United States District Court
FILED
UNITED STATES DISTRICT COURT SEP 15
for the 2021
‘Southern District of Texas Nathan Ochsner, Clerk
United States of America )
Vv. )
Carlos DELEON-Valenzuela (1997/MEX) ) Case No. 7:21-mj-1962
Edgar De Jesus OLIVARES-Santillan (1993/USC) )
Carlos GARCIA-Reyes (1994/USC)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 14, 2021 in the county of Hidaigo in the
‘Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 USC § 846 Conspiracy to possess with intent to distribute a controlled substance,

approximately 51 kilograms of cocaine.

This criminal complaint is based on these facts:

See Attachment "A"

Mf Continued on the attached sheet.

/s/ John Cardenas

 

Complaint authorized by: AUSA Peter Brostowin Complainant's signature

John Cardenas, HSI Special Agent
Submitted by reliable electronic means, sworn to pecans

 

' and attested to telephonically per Fed. R. Cr. 4.1, Printed name and ttle

and probable cause found on:

"
Date: September 15, 202] at 7:58 a.m. ee

 

Printed name and title

Judge’s signature
; McAllen, Texas on/J. Scott Hacker, U.S. Magistrate
City and state: A 7
 

“

 

Case 7:21-mj-01962 Document 1 Filed on 09/15/21 in TXSD Page 2 of 3

Attachment “A”

I, John P. Cardenas, am a Special Agent of the United States Homeland Security Investigations
(HSI) and have knowledge of the following facts. The facts related in this attachment do not reflect
the totality of information known to me or other agents/officers, merely the amount needed to
establish probable cause. I do not rely upon facts not set forth herein in reaching my conclusion
that a complaint should be issued, nor do I request that this Court rely upon any facts not set forth
herein in reviewing this attachment in support of the complaint.

1.

On September 14, 2021, Homeland Security Investigations in McAllen, Texas, (HSI McAllen)
received a request for investigative assistance from the Hidalgo County Sheriffs Office in
Edinburg, Texas. Deputies with the Hidalgo County Sheriffs Office arrested Carlos
DELEON-Valenzuela (hereinafter DELEON), a citizen of Mexico, after being found in
possession of approximately 13 kilograms (kg) of cocaine concealed within a bag behind the
rear seat of the vehicle he was driving.

Hidalgo County Sheriff's Office deputies stopped DELEON for committing multiple traffic
violations on US Highway 83 in McAllen, Texas.

. During the course of the traffic stop, Hidalgo County Sheriffs Office deputies became

suspicious that DELEON was involved in criminal activity and requested and were given
consent to search the vehicle. A Hidalgo County Sheriff’s Office deputy utilized his drug
detection canine on the vehicle DELEON was driving, receiving a positive alert for the
presence of controlled substance(s) emitting from the vehicle.

A physical search of the vehicle was conducted, and 13 tape wrapped packages, weighing
approximately 13 kgs, were discovered concealed within a bag behind the rear seat of the ©
vehicle.

. DELEON was transported to the Homeland Security Investigations (HSI) office where Special

Agents interviewed him. DELEON stated he had previously been paid $500 by unknown
persons to pick up and deliver what he suspected to be drugs on several previous occasions but

_ was uncertain how much he was to be paid for this particular occasion.

HSI SAs field tested the substance inside the packages which were presumptive positive for
the properties and characteristics of cocaine. The weight of the 13 tape wrapped packages was
approximately 13 kgs.

Through further investigation, HSI SAs and TFOs went to a residence located at 3702
Fairmont, in Pharr, Texas where they encountered Edgar DeJesus OLIVARES-Santillan
(hereinafter OLIVARES) and Carlos GARICA-Reyes (hereinafter GARICA). HSI SAs and
TFOs conducted a consent search after being granted consent to search the residence and
discovered 36 tape wrapped bundles, weighing approximately 38 kgs and a large amount of
US currency.

Post-Miranda OLIVARES stated he was paid to store drugs at the residence.
SAs interviewed GARCIA, who stated post-Miranda, that he was aware that OLIVARES and

DELEON were involved in narcotics trafficking. GARCIA stated that in the last several weeks
he had sent approximately three text messages to an unidentified co-conspirator that worked
 

Case 7:21-mj-01962 Document 1 Filed on 09/15/21 in TXSD_ Page 3 of 3

in the same drug trafficking organization (DTO) as OLIVARES and DELEON. The purpose
of the messages were to assist the DTO in furtherance of narcotics trafficking.
